Citation Nr: 1724049	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to August 1971 and from April 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board remanded the appeal to assist the Veteran with stressor verification, to obtain outstanding treatment records, and to provide the Veteran with a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  In October 2016, the Veteran underwent a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The VA examiner found that the Veteran did not meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM V) criteria for any acquired psychiatric disorder.  The October 2016 VA examination is inadequate because it applied the incorrect diagnostic criteria.  The Veteran's appeal was certified to the Board prior to August 4, 2014.  Therefore, the DSM-IV criteria apply in the Veteran's case.

Lastly, the Veteran asserted that he was in a secret intelligence unit from September 1968 to May 1969.  The Defense Personnel Records Information Retrieval System indicated that the calendar year of 1968 was reviewed.  This is inadequate as the relevant period in 1969 was not reviewed.  Therefore, a remand is also necessary to assist the Veteran in verifying his in-service stressor.  See Gagne v. McDonald, 27 Vet. App. 397, 402-03(2015).

Accordingly, the case is REMANDED for the following actions:

1.  Prior to contacting the Joint Services Records Research Center (JSRRC), contact the National Personnel Records Center (NPRC) and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories for the unit with which the Veteran served while stationed in Los Angeles.  The Veteran asserted that he was in a secret intelligence unit from September 1968 to May 1969.  All attempts should be documented in the claims file.

2.  Then, the AOJ should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the JSRRC.  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify the Veteran's claimed stressor of experiencing police brutality.  If these events cannot be verified, that outcome should be stated.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, including a copy of this remand and the Veteran's May 2014 hearing testimony, should be reviewed by the examiner.  Any medically indicated tests should be conducted.  For any diagnosed psychiatric disorders, the examiner is asked to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed psychiatric disorders, to include PTSD, that was caused by or otherwise related to his military service?  The VA examiner must apply the DSM IV diagnostic criteria.

If PTSD is diagnosed, the examiner is requested to identify the specific stressor or stressors causing PTSD.

A complete rationale for all opinions must be provided.  
 
4.  After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



